DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claim 1.  Therefore, the “the synchronous rectifier in response to the switch request signal” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Examiner’s Note: The above limitation is only cited in this claim none of the other independent claims recite this operation.
Claims 2-7 and 17 are also rejected to under 35 U.S.C. 112(a), for being dependent on a rejected claim under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “configured to turn on the secondary synchronous rectifier in response to the switch request signal” it is not clear what the applicant meant by in response to the switch request signal because this signal is sent to the primary side of Examiner Note: For purposes of examination the limitations are going to be interpreted as any of the above mention signals.
	Claims 2-7 and 17 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Claim Objections
Claim 6 are objected to because of the following informalities:   Claim 6 line 2 “synchronous rectifier” should be “secondary synchronous rectifier”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1, 4, 8, 10, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. US 2015/0280584 in view of Balakrishnan et al. US 2016/0111961.
	Regarding Claim 1, Gong teaches (Figures 4-5) a resonant power converter controller (502) for a secondary synchronous rectifier (Q1or Q2) of a power converter(Fig. 5) having an output (output of converter), comprising:  a secondary side controller (at Fig. 4), coupled to the power converter, comprising, a control circuit, coupled (402, 410, 404, 408, 434, 436, 440) to the secondary synchronous rectifier and configured to turn on the secondary synchronous rectifier (Q1 or Q2) in response to a count of a number (this could be any number including 0 and 1) of times a drain voltage (at DE1 or DE2) of the secondary synchronous rectifier crosses below a turn on threshold (406) based on a stored count (at 446), the control circuit further configured to turn off the secondary synchronous rectifier when the drain voltage crosses above a turn off threshold (with 404). (For Example; Paragraphs 34-40)
	Gong does not teach a secondary side controller, coupled to the power converter, comprising, a switch request circuit, coupled to receive a feedback signal corresponding to the output and configured to provide a switch request signal indicative of whether the output is in condition for regulation, and a control circuit, coupled to the  the switch request circuit and configured to turn on the secondary synchronous rectifier  in response to the switch request signal; and a primary side controller, coupled to the power converter and the secondary side controller and configured to receive the switch request signal and further configured to transfer energy from a primary side of the 
	Balakarishnan teaches (Figures 1, 3, 6b-7) a secondary side controller (145), comprising, a switch request circuit (at 170, see fig. 7a-b), coupled to receive a feedback signal (Fb, 731) corresponding to the output and configured to provide a switch request signal (request signal ) indicative of whether the output is in condition for regulation (operation of the converter), and a control circuit (at 145), coupled to the  switch request circuit (at 170) and configured to turn on the secondary synchronous rectifier  in response to the switch request signal (with the determination of the failing edge of Vwnd); and a primary side controller (135), coupled to the power converter and the secondary side controller and configured to receive the switch request signal (request signal) and further configured to transfer energy from a primary side of the power converter (at 121) to the secondary side (at 122) of the power converter in response to the switch request signal. (For Example; Paragraphs 37, 44-46, 53 68-80)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include a secondary side controller, coupled to the power converter, comprising, a switch request circuit, coupled to receive a feedback signal corresponding to the output and configured to provide a switch request signal indicative of whether the output is in condition for regulation, and a control circuit, coupled to the  switch request circuit and configured to turn on the secondary synchronous rectifier  in response to the switch request signal; and a primary side controller, coupled to the power converter and the secondary side controller and configured to receive the switch request signal and further configured to 
		Regarding Claims 4 and 10, Gong teaches (Figures 4-5) a controller with the first turn on detection circuit (424, 436, 440 and 444-452).
Gong does not teach a persistence checker coupled to receive the first detection signal, the persistence checker configured to generate a persistence checker signal in response to the count not reaching the stored count, and an expiration of an adaptive maximum time.
	Balakarishnan teaches (Figures 6b-7) a persistence checker (723 and 780) coupled to receive the first detection signal (740), the persistence checker configured to generate a persistence checker signal in response to the count not reaching the stored count (at 661), and an expiration of an adaptive maximum time (at 630). (For Example; Paragraphs 70-80)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include wherein the first turn on detection circuit further comprises a persistence checker coupled to receive the first detection signal, the persistence checker configured to generate a persistence checker signal in response to the count not reaching the stored count, and an expiration of an adaptive maximum time, as taught by Balakarishnan, to reduce switching losses generated by the power switches. 
	Regarding Claim 8, Gong teaches (Figures 4-5) the apparatus claim 1, claim 8 is the method claim of said claim 1 which teaches the same/similar limitations and is rejected in the same way.
	Regarding Claim 13, Gong teaches (Figures 4-5) a resonant power converter controller (502) for a secondary synchronous rectifier of a power converter (Fig. 5), comprising: a secondary side controller coupled to the power converter comprising; a control circuit (Fig. 4) coupled to turn on the secondary synchronous rectifier (Q1-Q2) in response to a count representative of a period that starts from a drain voltage of the secondary synchronous rectifier that crosses  (with 444 and 446) from below a turn on threshold (with 402) to above the turn off threshold (with 404) based on an adaptive stored count (from 448), the control circuit further configured to turn off the secondary synchronous rectifier when the drain voltage crosses above a turn off threshold (with 404). (For Example; Paragraphs 34-40)
	Gong  does not teach a secondary side controller, coupled to the power converter, comprising, a switch request circuit, coupled to receive a feedback signal corresponding to the output and configured to provide a switch request signal indicative of whether the output is in condition for regulation, and a primary side controller, coupled to the power converter and the secondary side controller, configured to receive the switch request signal and further configured to transfer energy from a primary side of the power converter to the secondary side of the power converter in response to the switch request signal.
	Balakarishnan teaches (Figures 1, 3, 6b-7)  a secondary side controller (145), coupled to the power converter (Fig. 5), comprising, a switch request circuit (at 170), 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include a secondary side controller, coupled to the power converter, comprising, a switch request circuit, coupled to receive a feedback signal corresponding to the output and configured to provide a switch request signal indicative of whether the output is in condition for regulation, and a primary side controller, coupled to the power converter and the secondary side controller, configured to receive the switch request signal and further configured to transfer energy from a primary side of the power converter to the secondary side of the power converter in response to the switch request signal, as taught by Balakarishnan, to reduce switching losses generated by the power switches.
	Regarding Claim 16, Gong teaches (Figures 4-5) the apparatus claim 13, claim 16 is the method claim of said claim 13 which teaches the same/similar limitations and is rejected in the same way.
	Regarding Claim 17, Gong teaches (Figures 4-5) the control circuit comprising: a first comparator (402) coupled to generate a first detection signal  (from 436) in 
	Regarding Claim 18, 
Claims 2, 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. US 2015/0280584 in view of Balakarishnan teaches (Figures 1, 3, 6b-7) and further in view of Kyono US 2007/0263421.
Regarding Claim 2, Gong teaches (Figures 4-5) a controller.
Gong  does not teach wherein the control circuit further comprises a winding polarity circuit, the winding polarity circuit configured to generate a first winding clock signal in response to the drain voltage, wherein the first winding clock signal represents a change of polarity of the drain voltage.
Kyono teaches (Figures 1-3) wherein the control circuit (Fig. 2) further comprises a winding polarity circuit (17-18), the winding polarity circuit configured to generate a first winding clock  signal (from 18) in response to the drain voltage (at 15 or 16), wherein the first winding clock signal represents a change of polarity of the drain voltage (with 47). (For example: Paragraphs 34-43)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include wherein the control circuit further comprises a winding polarity circuit, the winding polarity circuit configured to generate a first winding clock signal in response to the drain voltage, wherein the first winding clock signal represents a change of polarity of the drain voltage, as taught by Kyono, to reduce energy losses generated by the power switches. 
	Regarding Claim 6, Gong teaches (Figures 4-5) wherein the control circuit (Fig. 4) further comprises a high voltage transistor (at 410) coupled to receive the drain voltage (at PC) of the secondary synchronous rectifier. (For Example; Paragraphs 34-40) 
Regarding Claims 11-12, Gong teaches (Figures 4-5) a controller.
Gong  further comprising generating a first winding clock signal in response to the secondary switch voltage signal, wherein the first winding clock signal represents a change in polarity of the secondary switch voltage signal; further comprising resetting the count in response to the first winding clock signal.
Kyono teaches (Figures 1-3) further comprising generating a first winding clock signal (from 18) in response to the secondary switch voltage signal (at 16), wherein the first winding clock signal represents a change in polarity of the secondary switch voltage signal; and further comprising resetting the count (at 22) in response to the first winding clock signal (with 41). (For example: Paragraphs 34-43)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include further comprising generating a first winding clock signal in response to the secondary switch voltage signal, wherein the first winding clock signal represents a change in polarity of the secondary switch voltage signal; further comprising resetting the count in response to the first winding clock signal, as taught by Kyono, to reduce energy losses generated by the power switches. 
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. US 2015/0280584 in view of Balakarishnan teaches (Figures 1, 3, 6b-7) and further in view of Moon et al. US 20180302000.
Regarding Claim 7, Gong teaches (Figures 4-5) a controller.
Gong does not teach wherein the control circuit further comprises: a third comparator coupled to generate a second detection signal in response to a second 
Moon teaches (Figures 2-6) wherein the control circuit (235) further comprises: a third comparator (327) coupled to generate a second detection signal in response to a second drain voltage (309) being less than the turn on threshold; and a second turn on detection circuit (357, 367 and 307) configured to increment the count in response to the second detection signal (with 542), the second turn on detection circuit further configured to generate a second turn on signal when the count reaches the stored count (from 542). (For example: Paragraphs 22-29 and 40-51)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include wherein the control circuit further comprises: a third comparator coupled to generate a second detection signal in response to a second drain voltage being less than the turn on threshold; and a second turn on detection circuit configured to increment the count in response to the second detection signal, the second turn on detection circuit further configured to generate a second turn on signal when the count reaches the stored count, as taught by Moon, to reduce an inversion current which may discharge the output capacitor and decrease the efficiency of a regulating operation of the LLC converter. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. US 2015/0280584 in view of Balakarishnan teaches (Figures 1, 3, 6b-7) and further in view of Kikuchi et al. US 20160181934.
Regarding Claim 9, Gong teaches (Figures 4-5) a controller for a resonant power converter.
Gong does not teach wherein the count varies in response to a load of the resonant power converter, wherein the count is larger at a light load of the resonant power converter in comparison to the count at a full load of the resonant power converter.
Kikuchi teaches (Figures 4-8) wherein the count varies (e.g.  N, Fig. 8) in response to a load of the power converter, wherein the count is larger at a light load of the power converter in comparison to the count at a full load of the power converter (Fig. 8). (For example: Paragraphs 87-91 and 98-104)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Gong to include wherein the count varies in response to a load of the resonant power converter, wherein the count is larger at a light load of the resonant power converter in comparison to the count at a full load of the resonant power converter, as taught by Kikuchi, to reduce energy losses generated by the power switches. 
					Allowable Subject Matter
Claims 3, 5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 3; prior art of record fails to disclose either by itself or in combination:  “… comprises: a shift register configured to shift a shift register output in response to the first detection signal; a counter coupled to increment a count signal in response to the first detection signal; a flip flop coupled to receive the count signal, and generate the stored count, wherein the stored count overwrites a previous stored count; Application No.: 16/701,618Art Unit: 2838DocuSign Envelope ID: 9B28EB43-61 F6-4D90-990A-90B1 53237E26 AMENDMENT & RESPONSE UNDER 37 C.F.R. § 1.111 a multiplexer coupled to select the shift register output in response to the stored count; a first logic gate coupled to receive an output of the multiplexer and the first detection signal; and a second logic gate configured to generate the first turn on signal in response to the output of the first logic gate and a persistence checker signal.”
Claim 14; prior art of record fails to disclose either by itself or in combination:  “…the control circuit further configured to turn on the secondary synchronous rectifier in response to a ringing count of a number of times the drain voltage of the secondary synchronous rectifier crosses below the turn on threshold based on a stored ringing count.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838